           08-12667-mew
              20-01185-mewDocDoc
                              33 10-9
                                   FiledFiled
                                        12/01/08
                                              11/17/20
                                                    Entered
                                                          Entered
                                                             12/01/08
                                                                  11/17/20
                                                                      12:54:29
                                                                           23:49:27
                                                                                 MainExhibit
                                                                                     DocumentI
                                   Statement ofPgIntention
                                                    1 of 1 Pg 1 of 1
Form 8 (10/05)

                                   UNITED STATES BANKRUPTCY COURT
                                                                 Southern District of New York

In re:   Boaz Bagbag
         Debtor(s)                                                                                          Case No: _08-12667 (AJG)________

                 CHAPTER 7 INDIVIDUAL DEBTOR'S STATEMENT OF INTENTION
⌧        I have filed a schedule of assets and liabilities which includes consumer debts secured by property of the estate.
⌧        I have filed a schedule of executory contracts and unexpired leases which includes personal property subject to an unexpired lease.
        I intend to do the following with respect to the property of the estate which secures those consumer debts:


                                                                                                                  Property will            Debt will be
                                                                         Property             Property            be redeemed              reaffirmed
 Description                    Creditor's                               will be              is claimed          pursuant to              pursuant to
 Of Secured Property            Name                                     surrendered          as exempt           11 U.S.C. § 722          11 U.S.C. § 524(c)
 Pace’s assets                  Summa Capital Corp.                             X

 122 School Street,             B & N Realty Holding Corp.
 Yonkers, New York




                                                                         Lease will be assumed pursuant to 11
 Description                    Leasor’s                                 U.S.C. § 362(h)(1)(A)
 Of Leased Property             Name
 2005 Cadillac Escalade         Metro Leasing                                             X




Date:    12/01/2008                                           /s/ Boaz Bagbag
                                                              Signature of Debtor, Boaz Bagbag

                             DECLARATION OF NON-ATTORNEY BANKRUPTCY PETITION PREPARER (See 11 U.S.C. § 110)

           I declare under penalty of perjury that: (1) I am a bankruptcy petition preparer as defined in 11 U.S.C. § 110; (2) I prepared this document for
         compensation and have provided the debtor with a copy of this document and the notices and information required under 11 U.S.C. §§ 110(b),
         110 (h), and 342(b); and, (3) if rules or guidelines have been promulgated pursuant to 11 U.S.C. § 110(h) setting a maximum fee for services
         chargeable by bankruptcy petition preparers, I have given the debtor notice of the maximum amount before preparing any document for
         filing for a debtor or accepting any fee from the debtor, as required in that section.

         Printed or Typed Name of Bankruptcy Petition Preparer                                     Social Security No. (Required under 11 U.S.C. § 110.)
         If the bankruptcy petition preparer is not an individual, state the name, title (if any), address, and social security number of the officer,
         principal, responsible person or partner who signs this document.

         Address

         X__________________________________________
         Signature of Bankruptcy Petition Preparer                                                         Date
